Citation Nr: 1019955	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
January 1960, with over a year of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, in pertinent part, determined that 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for bilateral hearing 
loss had not been received.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

In September 2007, the Board determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for bilateral hearing loss had, in fact, 
been received.  Thus, the Board granted that aspect of the 
Veteran's claim.  In addition, the Board remanded the de novo 
issue of entitlement to service connection for bilateral 
hearing loss to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for additional evidentiary 
development.  Following an attempt to comply with the Board's 
Remand instructions, as well as a continued denial of the 
Veteran's hearing loss claim, the AMC, in July 2009, returned 
his appeal to the Board for further appellate review.  
Subsequently, in December 2009, the Board remanded the issue 
again for additional development.  The issue is now once more 
before the Board.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the Veteran's claim.  

In this case, the Veteran maintains that he has a current 
bilateral hearing loss disability due to acoustic trauma to 
which he was exposed during service.

By way of history, the Board notes that the Veteran testified 
during his September 2006 Board hearing that he was a weapons 
instructor during basic training.  He recalled one incident 
where a bazooka fired near his face.  This incident caused 
his face to become burned and resulted in his inability to 
hear anything for several days.  The Veteran further 
testified that he had had a hearing problem ever since that 
incident.

He also testified that, later during active service, he had 
further acoustic trauma when he was approximately 20 yards 
away when a surface-to-air missile was test fired.  Also, as 
he explained, he told the examiner during his discharge 
physical examination that he could not hear out of his right 
ear, which is why the examination report shows a question 
mark for results of the right ear whispered voice test.  
Subsequently, he was able to reenlist despite his hearing 
problem.

The Veteran further testified that he drove a truck after 
service.  He asserted that there was very little noise inside 
the cabin of the truck.

Service treatment records show that the Veteran was admitted 
for treatment in January 1954 with complaints of ringing and 
deafness in the left ear.  The records also include a June 
1958 self-report of medical history in which the Veteran 
endorsed a history of ear trouble.  A reviewing physician 
noted "Ear trouble-right ear, part[ial] loss of hearing, NS."

Also, consistent with the Veteran's Board hearing testimony, 
the November 1959 discharge examination notes a question mark 
("?/15") with regard to results of a whispered voice test of 
the right ear.

The pertinent post-service medical evidence shows that the 
Veteran underwent a VA outpatient audiological evaluation in 
December 2002.  The audiologist recommended that the Veteran 
file for service connection.

In connection with his present claim, the Veteran underwent a 
VA audiological examination in March 2003.  He also underwent 
two VA examinations in December 2004, consisting of an ear 
disease examination and an audiological evaluation.  First, 
the December 2004 VA ear disease examiner opined that, in 
light of the documented in-service hearing loss, the 
Veteran's tinnitus was as likely as not directly related to 
his in-service acoustic trauma.  The examiner did not state 
an etiology opinion with regard to the Veteran's bilateral 
hearing loss.  Second, the December 2004 VA audiological 
examiner opined that the Veteran had previously been denied 
service connection for bilateral hearing loss and that there 
was no new evidence to contraindicate this decision.

In light of this evidence, including the Veteran's credible 
assertions, the Board remanded the de novo issue of 
entitlement to service connection for bilateral hearing loss 
in September 2007.  The Board found that a VA examination was 
necessary to determine whether the Veteran's current 
bilateral hearing loss is directly related to his in-service 
acoustic trauma.  The Board requested the VA examiner to 
opine whether it is likely, unlikely, or at least as likely 
as not that the Veteran's bilateral hearing loss is causally 
related to his in-service acoustic trauma or otherwise the 
result of his active service.

Accordingly, upon remand, the Veteran underwent a VA 
audiological examination in July 2009.  The VA examiner 
reviewed the claims file and noted the Veteran's history of 
in-service acoustic trauma.  The examiner also noted the 
results of an audiogram, which, the Board notes, meet the 
criteria to be considered a disability for VA purposes.  See 
38 C.F.R. § 3.385.

The July 2009 VA examiner also explained that there is no 
documentation of ear/frequently-specific hearing levels 
during the Veteran's active service or at the time of 
discharge.  The Veteran, however, reported a history of 
significant in-service and post-service noise exposure.  In 
any event, the VA examiner concluded that it was not possible 
to determine the etiology of the Veteran's current hearing 
loss without resorting to mere speculation.

In December 2009, the Board found the July 2009 VA 
examination report to be inadequate and remanded the issue 
for an additional VA examination with medical opinion.  
Specifically, the Board instructed that the Veteran be 
schedule for a VA examination to determine the nature and 
likely etiology of his bilateral hearing loss,  that all 
appropriate tests and studies (to include audiometry, and 
speech discrimination testing, for each ear) should also be 
accomplished, and that the examiner should provide an opinion 
whether it is at least as likely as not that the Veteran has 
left ear and/or right ear hearing loss that is consistent 
with the documented in-service acoustic trauma and the 
Veteran's competent assertions of continuous symptoms since 
service.

In March 2010, the VA examiner noted that she had reviewed 
the claims file and service records.  She noted no 
documentation of hearing levels at the time of return to 
active duty and, therefore, based on the Veteran's reports of 
noise exposure in and after service, stated that she could 
not provide an opinion regarding the etiology of the hearing 
loss without speculating.

The Board notes that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the Board's remand orders were not complied with, the 
Board itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.

The Board further points out that a VA examiner's opinion is 
not pertinent evidence where the VA examiner states that 
he/she is unable to come to a conclusion.  In fact, such an 
opinion is not positive or negative evidence with regard to 
the issue of the etiology of a disability.  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In other words, the March 2010 VA examiner in the present 
case did not provide an etiology opinion consistent with the 
Board's remand instructions.  Moreover, she did not provide 
audiology testing (to include audiometry, and speech 
discrimination testing, for each ear) as necessary to comply 
with the remand directives.  Therefore, the RO/AMC's actions 
are not in substantial compliance with the terms of the 
December 2009 remand.  The Board agrees with the 
representative's argument, as set forth in the May 2010 
statement that, under such circumstances, the matter must be 
remanded to allow the RO an opportunity to comply with the 
Board's prior remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 104-05 (2008) (finding substantial compliance 
where an opinion was provided by a neurologist as opposed to 
an internal medicine specialist requested by the Board); 
Dyment v. West, 13 Vet. App. 141 (1999).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO/AMC of 
the responsibility to ensure full compliance with VCAA.  
Hence, in addition to the actions requested above, the RO/AMC 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After completing any initial 
development deemed warranted based upon a 
review of the entire record, schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of his 
bilateral hearing loss.

The entire claims file, including a copy 
of this remand, must be made available to 
the examiner for review.  The examiner 
should review the pertinent evidence, 
including the Veteran's lay assertions, 
and the documented in-service history of 
acoustic trauma as shown by a January 1954 
treatment note documenting the Veteran's 
complaints of left ear deafness, and the 
indication of whispered voice testing 
showing "?/15" at discharge in November 
1959.

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should also be accomplished.

Then, based on the examination results, 
the examiner should provide a current 
diagnosis and specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has left ear 
and/or right ear hearing loss that is 
consistent with the documented in-service 
acoustic trauma and the Veteran's 
competent assertions of continuous 
symptoms since that time.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached. Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions, 
as indicated, should be provided.

2.  To help avoid future remand, ensure 
that the requested actions have been 
accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss in light of all 
pertinent evidence and legal authority and 
in addressing all relevant theories of 
entitlement.  If the benefit sought 
remains denied, issue an appropriate 
Supplemental Statement of the Case and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
indicated.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

